          Case 4:20-cv-08745-HSG Document 19 Filed 03/02/21 Page 1 of 2




 1   Artin Betpera (SBN 244477)
     Artin.Betpera@wbd-us.com
 2   WOMBLE BOND DICKINSON (US) LLP
     400 Spectrum Center Drive, Suite 1700
 3   Irvine, CA 92618
     Telephone: (714) 557-3800
 4   Facsimile: (714) 557-3347

 5   Attorney for Defendant
     WELLS FARGO BANK, N.A.
 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                                  NORTHERN DISTRICT OF CALIFORNIA
 9

10
                                                           CASE NO. 4:20-CV-08745-HSG
     JEFFREY L BANKS,
11
                                                           ORDER STAYING ACTION AND
                     Plaintiff,
12                                                         CONTINUING DATES (AS MODIFIED)
     v.
13
     WELLS FARGO, N.A.,
14
                     Defendant.
15

16

17            The Court has reviewed the parties’ Stipulation to Stay Action and Continue Dates, and

18   finds that good cause exists to order as follows:

19            1.     This action is stayed until the Supreme Court issues its opinion in Duguid v.

20   Facebook, Inc., 926 F.3d 1146 (9th Cir. 2019), cert. granted in part, ___ U.S. ___, ___ S.Ct. ___,

21   ___ L.Ed.2d ___, 2020 WL 3865252 (U.S. July 9, 2020) (No. 19-511) (“Duguid”);

22            2.     The Court directs the parties to submit a joint status report within 48 hours of the

23   Duguid decision. The status report should simply attach the decision with no legal or factual

24   argument or characterization. The Court shall set a case management conference upon receipt of

25   that notice.

26   //

27   //

28   //
                                                         -1-
                                    ORDER STAYING ACTION AND CONTINUING DATES
                                             CASE NO. 4:20-CV-08745-HSG
       Case 4:20-cv-08745-HSG Document 19 Filed 03/02/21 Page 2 of 2




 1          3.      Wells Fargo’s deadline to respond to Plaintiff’s complaint is hereby extended to two

 2   weeks following the parties’ submission of the notice of the Supreme Court’s issuance of its opinion

 3   in Duguid.

 4          IT IS SO ORDERED.

 5   DATED: 3/2/2021

 6                                                 Honorable Haywood S. Gilliam, Jr.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -2-
                                  ORDER STAYING ACTION AND CONTINUING DATES
                                           CASE NO. 4:20-CV-08745-HSG
